Order filed May 12, 2016




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-15-00188-CV
                                    ____________

                          RICARDO TIJERNIA, Appellant

                                         V.

   ROBERT WYSONG AND HOUSTON INTERNATIONAL AIRCRAFT
                   SUPPORT, INC., Appellees


                       On Appeal from the 189th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-14628

                                     ORDER

      Appellant’s brief was due May 6, 2016. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before June 6, 2016, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                   PER CURIAM